Citation Nr: 1139617	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.  

2.  Entitlement to total disability rating due to individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to June 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

A claim of entitlement to TDIU was inferred based on the claims for increased evaluation where the record includes evidence or allegations of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for heart disease claimed as due to herbicide exposure (the Veteran served in Vietnam, psychiatric records note a past medical history of coronary artery disease and coronary artery bypass graft surgery, and the Veteran's representative raised the issue in his September 2011 brief), and as secondary to service-connected PTSD (the Veteran's clinical psychologist raised the issue in a March 2008 letter), has been raised by the record.  However, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's PTSD is manifested by hypervigilance, intrusive thoughts, nightmares, irritability, isolation, anxiety, guilt, anger, impaired memory, sleep disturbance, nightmares, hypervigilance, emotional numbing, impaired concentration, an intense affect, fair to poor insight and judgment; and difficulty establishing and maintaining effective relationships; equating with moderate overall impairment of functioning. 


CONCLUSION OF LAW

The criteria for an increased, 50 percent, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.6, 4.7, 4.10, and 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Possible entitlement to "staged" ratings to compensate the Veteran for times since filing the claim when disability may have been more severe than at other times during the course of her appeal must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's statements regarding the severity of his service-connected PTSD are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

A VA initial PTSD examination was conducted in December 2006.  The Veteran manifested daily anger, mild depression, anxiety, sleep impairment, memory impairment, hypervigilance, irritability, and isolation from friends.  The Veteran denied suicidal or homicidal ideation.  He did not have obsessive or ritualistic behavior, or panic attacks.  He maintained personal hygiene, and his speech was good.  He was oriented to time, place, and person.  A Global Assessment of Functioning Scale (GAF) of 62 was assigned.

In letters dated in March 2007 and December 2007, a contract VA Licensed Marriage and Family Therapist (LMFT) who treated the Veteran noted that the Veteran's PTSD symptomatology included mood swings, compromised judgment, irritability, anger outbursts, avoidance of conflict, emotional numbness, daily rumination of combat, and social isolation.  She assigned a GAF of 49.  

A letter from the Veteran's VA group therapist, a clinical psychologist, dated in March 2008, is of record.  The psychologist noted that the Veteran's PTSD was manifested in guilt, anger, impaired memory, sleep disturbance, nightmares, hypervigilance, emotional numbing, impaired concentration, an intense affect, and fair to poor insight and judgment.  A GAF of 47 was assigned.  His grooming and hygiene were good.  He was fully oriented and there was no evidence of a thought disorder.  

The Veteran stated that he occasionally works part time at a golf course for free golf games.  He also notes that he is usually overcome with anger while working and can barely perform his duties on a part-time basis.  Clearly this employment is marginal employment and will not be considered substantially gainful employment. 

The Veteran and his representative maintain that, at the least, the Veteran is entitled to a 50 percent rating.  They request that, if a 50 percent rating is denied, the Veteran be afforded another examination.  The March 2008 report from the VA is as detailed as a compensation examination, provides a clear picture of the Veteran's PTSD symptomatology, and is adequate to accurately evaluate the Veteran as specified in 38 C.F.R. § 3.326.  The letters from the VA LMFT also adequately portray the Veteran's current PTSD symptomatology.  Therefore, further examination is not required to resolve this issue.  

Evaluating the reported manifestations of the Veteran's PTSD, a significant number of the criteria for a 50 percent rating are met: impaired judgment and memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Therefore, a 50 percent rating is warranted for the Veteran's PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.10, and 4.130, Diagnostic Code 9411.

Consideration will now be given to his entitlement to a rating higher than 50 percent.  Most of the symptoms described in the criteria for a higher rating of70 percent are absent from the medical records.  There is no evidence that the Veteran's PTSD impairs his performance of routine activities, his speech, his ability to function independently, his ability to control his impulses, results in spacial disorientation, or causes him to neglect his personal hygiene.  Therefore, an increased, 70 percent, rating is not warranted.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  At no time during the pendency of this claim, has the disability been more disabling than as currently rated. 

An increase, 50 percent rating for PTSD is warranted; the preponderance of the evidence is against the claim for a rating higher than 50 percent and there is no doubt to be resolved.





ORDER

Entitlement to an increased, 50 percent, rating for service-connected PTSD is granted.


REMAND

The record reflects that the Veteran's service-connected disabilities now include PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as zero percent disabling.  As noted above, an inferred claim for a TDIU has been raised by the record.  His request for service connection for heart disease, which has been referred to the AOJ for adjudication, is inextricably intertwined with the TDIU claim, inasmuch as a grant of service connection for the disability could affect the outcome of the TDIU claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, consideration of the TDIU claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).   

Because the record reflects that the Veteran has not received appropriate notice regarding the claim for a TDIU, this must also be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1.  First, adjudicate the heart disease claim.  

2.  Then issue a notice letter regarding entitlement to TDIU. 

3.  Finally, adjudicate the TDIU claim.  If the claim continues is denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


